Name: Commission Regulation (EC) No 188/2001 of 30 January 2001 amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 2001
 Type: Regulation
 Subject Matter: trade;  foodstuff;  beverages and sugar;  international trade;  overseas countries and territories;  plant product
 Date Published: nan

 Avis juridique important|32001R0188Commission Regulation (EC) No 188/2001 of 30 January 2001 amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 2001 Official Journal L 029 , 31/01/2001 P. 0005 - 0007Commission Regulation (EC) No 188/2001of 30 January 2001amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 on introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(6) thereof,Whereas:(1) Common detailed rules for implementing the specific measures for the supply of certain agricultural products to the French overseas departments are laid down in Commission Regulation (EEC) No 131/92(3), as last amended by Regulation (EC) No 1736/96(4), and the additional detailed rules for applying the arrangements for the supply of processed fruit and vegetables and the forecast balance determining the quantities eligible for the specific supply arrangements for the period 1 January to 31 December 2000 are laid down in Commission Regulation (EC) No 1524/98(5), as last amended by Regulation (EC) No 2683/1999(6).(2) The quantities of products eligible for the specific supply balance are determined by means of forecast balances established periodically and subject to revision on the basis of essential market requirements in the French overseas departments and taking account of local production and traditional trade flows. A forecast supply balance for 2001 is accordingly established in the Annex hereto.(3) This Regulation will enter into force after the expiry of the time limit for submitting licence applications in January 2001. To avoid a break in supplies to the French overseas departments, provision should be made to derogate from Article 3(2) and 3(3) of Regulation (EC) No 1524/98 and to allow, for that month alone, the submission of licence applications in the five working days following the entry into force of this Regulation and to set the time limit for the issue of such licences at 10 working days following the entry into force of this Regulation.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Part A of Annex I to Regulation (EC) No 1524/98 is replaced by the Annex to this Regulation.Article 21. By way of derogation from Article 3(2) of Regulation (EC) No 1524/98, for January 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.2. By way of derogation from Article 3(3) of Regulation (EC) No 1524/98, for January 2001 licences shall be issued no later than the 10th working day after the entry into force of this Regulation.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 15, 22.1.1992, p. 13.(4) OJ L 225, 6.9.1996, p. 3.(5) OJ L 201, 17.7.1998, p. 29.(6) OJ L 326, 18.12.1999, p. 22.ANNEX"Part A: Forecast supply balance for processed fruit and vegetables for the French overseas departments for 2001>TABLE>"